MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	147	
Docket:	   Ken-16-489	
Argued:	   May	11,	2017	
Decided:	  July	6,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                     ESTATE	OF	JACK	R.	PIROZZOLO	et	al.	
                                     	
                                    v.	
                                     	
                  DEPARTMENT	OF	MARINE	RESOURCES	et	al.	
	
	
HUMPHREY,	J.	

      [¶1]	 	 Christopher	 R.	 Goddu	 and	 the	 Estate	 of	 Jack	 R.	 Pirozzolo	 appeal,	

pursuant	 to	 M.R.	 Civ.	 P.	 80C,	 from	 a	 judgment	 of	 the	 Superior	 Court	

(Kennebec	County,	 Mullen,	 J.)	 that	 affirmed	 in	 part	 and	 vacated	 in	 part	 a	

decision	 of	 the	 Department	 of	 Marine	 Resources	 granting	 Joseph	 Porada	 a	

three-year	limited-purpose	aquaculture	lease	to	farm	oysters	and	quahogs	in	

Morgan	 Bay	 in	 Surry.	 	 The	 court	 vacated	 the	 decision	 insofar	 as	 it	 granted	

Porada	 a	 lease	 covering	 four	 acres,	 and	 remanded	 the	 matter	 to	 the	

Department	to	decrease	the	area	of	the	lease	site	from	four	to	two	acres.		The	

court	also	dismissed	as	duplicative	several	independent	claims	for	declaratory	

relief	brought	with	the	Rule	80C	appeal.		For	the	reasons	set	forth	below,	we	

conclude	that	the	judgment	is	not	final	and	therefore	dismiss	the	appeal.	
2	

                                          I.		BACKGROUND	

         [¶2]		On	February	18,	2011,	Joseph	Porada	submitted	an	application	to	

the	 Department	 for	 a	 three-year	 limited-purpose	 aquaculture	 lease	 covering	

four	 subtidal	 acres	 in	 Morgan	 Bay	 off	 the	 coast	 of	 Surry.	 	 Porada	 sought	 the	

lease	to	cultivate	American	oysters,	European	oysters,	and	quahogs.		A	group	

of	 property	 owners	 in	 the	 vicinity	 of	 the	 proposed	 lease	 site,	 including	

Jack	Pirozzolo1	 and	 Christopher	 Goddu	 (the	 Neighbors),	 intervened	 in	 the	

Department	proceeding.	

         [¶3]		The	Department	held	a	total	of	three	public	hearings	on	Porada’s	

application	 on	 March	 25	 and	 27	 and	 June	 18,	 2013.	 	 A	 Department	 hearing	

officer	 issued	 a	 decision,	 dated	 March	 20,	 2015,	 recommending	 that	 the	

Department	 grant	 Porada’s	 lease	 application.2	 	 On	 May	19,	2015,	 the	

Department	issued	a	written	decision	that	largely	adopted	the	recommended	

decision	and	granted	the	application	with	conditions.	

         [¶4]	 	 On	 June	 18,	 2015,	 the	 Neighbors	 filed	 a	 Rule	 80C	 petition	 in	 the	

Superior	Court	challenging	the	Department’s	decision	(Count	1)	and	bringing	

two	 independent	 claims	 for	 declaratory	 relief	 (Counts	 2	 and	 3).	 	 Intervenors	


     1		Pirozzolo	died	in	August	2014.		The	Estate	filed	the	Rule	80C	petition.	

     	
     2		The	record	on	appeal	does	not	disclose	the	reason	for	the	twenty-one-month	delay	between	

the	hearing	and	the	recommended	decision.	
                                                                                   3	

Ann	    Mudge	       Backer,	     Nicholas	    Sichterman,	   and	   Mariah	   Hughs	

(the	Backer	Intervenors)	 filed	 a	 separate	 petition,	 which	 was	 consolidated	

with	the	Neighbors’	action.		On	September	29,	2016,	the	court	dismissed	the	

Neighbors’	independent	claims	because	they	were	duplicative	of	the	Rule	80C	

appeal.		As	to	the	Rule	80C	appeal,	the	court	affirmed	in	part	the	Department’s	

decision	to	grant	the	lease	application,	but	vacated	its	decision	regarding	the	

size	of	the	site	and,	concluding	that	a	Department	rule	in	effect	at	the	time	of	

the	 application	 restricted	 limited-purpose	 aquaculture	 leases	 to	 two	 acres,	

remanded	 and	 ordered	 the	 Department	 to	 reduce	 the	 area	 of	 the	 site	 from	

four	 to	 two	 acres.	 	 The	 Neighbors	 timely	 appealed	 pursuant	 to	 5	 M.R.S.	

§	11008	(2016)	and	M.R.	App.	P.	2.3	

                                       II.		DISCUSSION	

       [¶5]		“Generally,	in	Rule	80C	appeals,	a	remand	from	the	Superior	Court	

to	an	executive	agency	for	additional	decision-making	is	not	a	final	judgment.”		

Fox	 Islands	 Wind	 Neighbors	 v.	 Dep’t	 of	 Envtl.	 Prot.,	 2015	 ME	 53,	 ¶	 9,	

116	A.3d	940.	 	 Pursuant	 to	 the	 rules	 and	 statutes	 governing	 administrative	

appeals,	we	limit	our	exercise	of	appellate	review	to	agency	actions	“that	fully	

decide[]	and	dispose[]	of	the	whole	cause	leaving	no	further	questions	for	.	.	.	



  3		The	Backer	Intervenors	did	not	appeal.	
4	

future	 consideration	 and	 judgment	 by	 the	 administrative	 agency.”	 	 Bryant	 v.	

Town	of	Camden,	2016	ME	27,	¶	12,	132	A.3d	1183	(quotation	marks	omitted).		

“On	rare	occasions	we	have	taken	direct	appeals	of	remand	orders	when	the	

remaining	 action	 is	 essentially	 ministerial,	 such	 as	 the	 formal	 issuance	 of	 a	

permit.”		Malonson	v.	Town	of	Berwick,	2003	ME	148,	¶	2,	838	A.2d	338.		“If	the	

issue	which	the	parties	seek	to	present	to	this	court	might	be	affected	by	the	

action	 taken	 pursuant	 to	 the	 remand	 order,	 we	 will	 usually	 refrain	 from	

entertaining	 the	 appeal.”	 	 Wheeler	 v.	 Me.	 Unemployment	 Ins.	 Comm’n,	

477	A.2d	1141,	 1145	 (Me.	 1984).	 	 “The	 requirement	 of	 a	 final	 judgment	 for	

appellate	 review,	 although	 not	 jurisdictional,	 is	 a	 long-standing	 prudential	

rule	.	.	.	intended	to	avoid	piecemeal	appeals	and	to	promote	the	efficient	and	

effective	 resolution	 of	 legal	 disputes.”	 	 Forest	 Ecology	 Network	 v.	

Land	Use	Regulation	Comm’n,	2012	ME	36,	¶	16,	39	A.3d	74	(citation	omitted).		

Whether	 a	 judgment	 is	 final	 is	 an	 issue	 of	 law.	 	 See	 Murphy	 v.	 Maddaus,	

2002	ME	24,	¶	8,	789	A.2d	1281.	

       [¶6]	 	 The	 trial	 court’s	 remand	 order	 is	 not	 a	 final	 judgment	 for	 three	

reasons.		First,	the	Department’s	action	on	remand	could	affect	the	issues	and	

claims	 asserted	 in	 this	 case.	 	 The	 particular	 area	 of	 the	 bay	 selected	 for	 the	

revised	two-acre	site	may	be	relevant	to	the	Neighbors’	arguments	about	the	
                                                                                                        5	

effects	 of	 the	 lease	 activity.	 	 Second,	 at	 oral	 argument,	 counsel	 for	 the	

Neighbors	 represented	 that	 it	 was	 possible	 that	 they	 would	 appeal	 from	 the	

Department’s	 decision	 on	 remand.4	 	 In	 light	 of	 our	 policy	 of	 avoiding	 the	

piecemeal	adjudication	of	appeals,	we	decline	to	reach	the	merits	to	render	a	

decision	      that	    may	        not	       finally	   dispose	   of	    the	    matter.	      	   See	

Forest	Ecology	Network,	2012	ME	36,	¶	16,	39	A.3d	74.		Third	and	finally,	none	

of	the	three	exceptions	to	the	final	judgment	rule	applies	here.		See	Cassidy	v.	

City	of	Bangor,	2014	ME	44,	¶	4,	88	A.3d	732.	

         [¶7]		Because	the	Department’s	decision	as	to	where	and	how	to	reduce	

the	lease	site	to	two	acres	could	affect	issues	and	claims	in	this	case,	and	the	

Neighbors	 may	 subsequently	 appeal	 from	 the	 Department’s	 decision	 on	

remand,	 we	 conclude	 that	 the	 judgment	 is	 not	 final,	 and	 accordingly	 dismiss	

the	appeal.	

         The	entry	is:	

                        Appeal	dismissed.	
	
	        	      	       	       	          	
	                               	




    4	
     	 The	 arguments	 that	 the	 Neighbors	 have	 asserted	 in	 this	 appeal	 would	 be	 preserved	 in	 a	
subsequent	 appeal	 from	 the	 Department’s	 action	 on	 remand.	 	 See	 5	 M.R.S.	 §	 11001(1)	 (2016);	
M.R.	Civ.	P.	80C(m).	
6	

Sarah	 A.	 McDaniel,	 Esq.,	 Douglas	 McDaniel	 Campo	 &	 Schools,	 LLC	 PA,	
Westbrook,	 and	 Sarah	 A.	 Slack,	 Esq.	 (orally),	 Foley	 &	 Lardner	 LLP,	 Madison,	
Wisconsin,	 for	 appellants	 Christopher	 R.	 Goddu	 and	 the	 Estate	 of	 Jack	 R.	
Pirozzolo	
	
Janet	T.	Mills,	Attorney	General,	and	Lauren	E.	Parker,	Asst.	Atty.	Gen.	(orally),	
Office	 of	 the	 Attorney	 General,	 Augusta,	 for	 appellee	 Department	 of	 Marine	
Resources		
	
	
Kennebec	County	Superior	Court	docket	numbers	AP-2015-40	and	-41	
FOR	CLERK	REFERENCE	ONLY